DETAILED ACTION
This action is responsive to the application No. 16/568,453 filed on September 12, 2019.

	Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 with the associated claims filed on 10/27/2021 responding to the Office action mailed on 08/30/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-19 and 21.

Allowable Subject Matter
The indicated allowability of claims 7, 9, 11, 12, and 14 is withdrawn in view of the newly discovered reference to Nawata (US 2010/0052173).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nawata (US 2010/0052173).

Regarding Claim 1, Nawata (see, e.g., Figs. 7-10 and Annotated Fig. 10(b)), teaches a method of fabricating an integrated circuit (IC), the method comprising:
forming a first dielectric layer 62;
forming a first metal feature 65 in the first dielectric layer 62, the first metal feature 65 extending above an upper surface of the first dielectric layer 62 (see, e.g., Fig. 9(b));
forming an etching stop layer (ESL) 14/64 over the first dielectric layer 62 and the first metal feature 65 (see, e.g., Fig. 9(c));
forming a second dielectric layer 78 above the ESL 14/64 (see, e.g., Fig. 9(c)); and
forming a first opening 73 through the second dielectric layer 78 and into the ESL 14/64, the first opening 73 exposing a top surface TS1 of the first metal feature 65, 73 in the ESL 14/64 has a bottom edge BE above a bottom surface BS of the ESL 14/64, a first sidewall S1 of the first metal feature 65 being between a first sidewall SW1 of the first opening 73 in the ESL 14/64 and a second sidewall S2 of the first metal feature 65, and the second sidewall S2 of the first metal feature 65 being between a second sidewall SW2 of the first opening 73 in the ESL 14/64 and the first sidewall S1 of the first metal feature 65 (see, e.g., annotated Fig. 10(b)),
wherein:
after forming the opening 73 the top surface TS1 of the first metal feature 65 is lower than a top surface TS of the ESL 14/64 (see, e.g., Annotated Fig. 10(b)). 

Regarding Claim 6, Nawata teaches all aspects of claim 1.  Nawata (see, e.g., Figs. 7-10 and Annotated Fig. 10(b)), teaches forming a second metal feature 63 through the first dielectric layer 62, the second metal feature 63 being completely covered by the ESL 14/64 (see, e.g., Fig. 9(c)).TSMP20120928USo3Page 2 of 6

Regarding Claim 7, Nawata (see, e.g., Figs. 7-10 and Annotated Fig. 10(b)), teaches a method of fabricating an integrated circuit (IC), the method comprising:
forming a first metal feature 65 in a first dielectric layer 62, the first metal feature 65 protruding through an upper surface of the first dielectric layer 62 (see, e.g., Fig. 9(b));
forming an etch stop layer 14/64 over the first metal feature 65, the etch stop layer 14/64 extending over the first metal feature 65 (see, e.g., Fig. 9(c));
78 over the etch stop layer 14/64;
forming a recess 73 in the second dielectric layer 78 and the etch stop layer 14/64, the first metal feature 65 protruding above a bottom surface BE of the recess 73, the recess 73 having a first sidewall SW1 and a second sidewall SW2 opposite the first sidewall SW1 in a cross-sectional view (see, e.g., Annotated Fig. 10(b)),
wherein:
an upper surface TS1 of the first metal feature 65 is level with a first point on the first sidewall SW1 between a first upper surface TS of the etch stop layer 14/64 along the first sidewall SW1 and a first lower surface BS of the etch stop layer 14/64 along the first sidewall SW1 (see, e.g., Annotated Fig. 10(b)),
the upper surface TS1 of the first metal feature 65 is level with a second point on the second sidewall SW2 between a second upper surface TS of the etch stop layer 14/64 along the second sidewall SW2 and a second lower surface BS of the etch stop layer 14/64 along the second sidewall SW2; and
forming a second metal feature 15a in the recess 73.

Regarding Claim 9, Nawata teaches all aspects of claim 7.  Nawata (see, e.g., Figs. 7-10 and Annotated Fig. 10(b)), teaches forming a third metal feature 63 in the first dielectric layer 62, wherein the etch stop layer 14/64 extends over the third metal feature 63 (see, e.g., Fig. 9(c)).

Regarding Claim 11, Nawata teaches all aspects of claim 7.  Nawata (see, e.g., Figs. 7-10 and Annotated Fig. 10(b)), teaches that forming the etch stop layer 14/64 e.g., par. 0032).

Regarding Claim 12, Nawata teaches all aspects of claim 7.  Nawata (see, e.g., Figs. 7-10 and Annotated Fig. 10(b)), teaches that the second metal feature 15a extends along sidewalls of the first metal feature 65 (see, e.g., Fig. 7).

Regarding Claim 14, Nawata teaches all aspects of claim 7.  Nawata (see, e.g., Figs. 7-10 and Annotated Fig. 10(b)), teaches that forming the etch stop layer 14/64 comprises forming a plurality of sub-etch stop layers (i.e., sub-layers 14 and 64).

    PNG
    media_image1.png
    314
    567
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-5, 8, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 15-19 and 21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814